ELLISON, J.
This action was instituted on a promissory note. The trial court gave a peremptory instruction for the plaintiff and defendants have brought the case here.
The note was payable in installments and was given for the premium on a policy of insurance. The defense was that defendants’ signatures thereto were procured by fraud. It appears that defendants made a written application for the insurance to which was attached the note in suit. They signed both the application and note. They testified that they did not know they were signing a note. .That the plaintiff’s agent did not say anything about a note, but asked them to sign an application. They could each read and write. The application, at the place of signature, called their attention, in plain type, that they must sign both it and the note. The note itself is printed in plain full type, setting out the different installments and could not have been unobserved by any one with eyesight. In our opinion there was a total failure to make out a case of fraud. We have carefully examined the entire record and find that there was no evidence whatever of any trick, artifice or fraudulent device to prevent defendants from reading the papers they signed. Under the law as repeatedly stated in this State, the trial court could not have done otherwise than as it did. [Crim v. Crim, 162 Mo. 544; Och v. Railway, 130 Mo. 41-45; Johnston v. Insurance Co., 93 Mo. App. 580; Catterlin v. Lusk, 98 Mo. App. 182; McNealey v. Baldridge, 106 Mo. App. 17; Magee v. Verity, 97 Mo. App. 486; Powell v. Price, 111 Mo. App. 320; Manufacturing Co. v. Carle, 116 Mo. App. 581.] The judgment is affirmed.
All concur.